Citation Nr: 1618501	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a joint condition, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from June 2004 to June 2005, and is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in September 2013 for further evidentiary development of requesting outstanding service treatment records, post-service VA treatment records, and to obtain a VA examination.  The claims were readjudicated in a March 2014 supplemental statement of the case.  

The Board notes that the Veteran was initially granted a 30 percent rating for PTSD effective May 29, 2009.  Thereafter, in a March 2014 rating decision, the RO granted a 50 percent evaluation for PTSD effective May 29, 2009.  Although the RO granted a higher 50 percent disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable. See A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of service connection for a joint condition, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's PTSD symptoms have remained relatively consistent throughout the entire rating period on appeal.

2.  The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood, due to symptoms such as depressed mood, anxiety, panic attacks occurring more than once a week, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Part of the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD; as such, no additional notice is required regarding those claims.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The evidence of record includes service treatment records, VA treatment records, and the Veteran's statements.  In July 2009, July 2010, and June 2012 VA provided the Veteran with VA examinations to determine the nature and severity of the Veteran's PTSD disability.  As these medical examination reports were written after review of the claims file, an interview with the Veteran, an examination of the Veteran, and contains findings regarding the severity of the Veteran's disability, the Board finds that the medical examination reports are adequate for reading purposes. Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the entire initial rating period on appeal.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

Rating Analysis for PTSD

In a rating decision dated in September 2009 the RO granted service connection for PTSD and assigned an evaluation of 50 percent effective May 29, 2009.  The Veteran appealed the assigned rating for his service-connected PTSD, which has been evaluated under the provisions of Diagnostic Code 9411 throughout the appeal period.  38 C.F.R. § 4.130.  In a March 2014 rating decision, the RO increased the Veteran's PTSD rating to 50 percent effective Mary 29, 2009.  The Veteran maintains that a higher rating is warranted.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD disability more nearly approximates a 70 percent disability rating for the entire initial rating period on appeal.

The evidence includes a July 2009 VA examination.   During the evaluation, the Veteran reported being engaged and having a 3-month-old child.  The Veteran also reported being employed full-time as a driver.  When asked about mental and emotional problems, the Veteran reported that he did not like crowds, had nightmares once or twice a week, and felt nervous when driving about twice a month.  The Veteran also stated that he had mood swings, and that he had difficulty concentrating.  He also reported that he was easily startled, felt angry, and had a couple of instances where he broke things.  Upon mental status examination, the examiner indicated that thought process was logical and coherent, although the examiner indicated that the Veteran appeared to be possibly intoxicated, but the Veteran denied such during the interview.  Affect was spontaneous and the Veteran was oriented to time, place, person, and situation.  Reasoning was fair and judgment was fair to poor.  The Veteran reported difficulty with concentration and reported some mild difficulty with his short-term memory.  The Veteran reported problems with anger, irritability, depressive symptoms, but denied suicidal or homicidal ideation.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 70, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In a January 2010 VA treatment record, the Veteran was assigned a GAF score of 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  He reported problems with his primary support group (conflict with wife and history of domestic violence), social isolation, lack of participation in social and leisure activities.

In a following July 2010 VA examination report, the Veteran stated that he was charged with domestic violence in May 2010.  The Veteran stated that he was now separated from his girlfriend and his children.  He reported that he would "flip out" at his girlfriend over "silly things" and that he was unable to calm himself down.  The Veteran also reported that he had lost interest in activities and leisurely pursuits.  The Veteran did, however, remain employed full-time as a driver.  Upon mental status examination, the Veteran had no delusions or hallucinations.  Affect was irritable.  The Veteran denied suicidal or homicidal thoughts.  He did report having panic attacks once every two days.  The examiner confirmed a diagnosis of PTSD and assigned a GAF score of 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a June 2012 VA examination, the Veteran reported recurrent depression, anxiety, and anger.  He also indicated that he had sleep disturbance with nightmares and related fatigue.  The Veteran experienced difficulty with concentration, attention, and short-term memory.  He had hypervigilant thoughts and behaviors, exaggerated startle response, marital and family duress, and avoidance of stimuli which reminded him of traumatic combat experiences.  Regarding his panic disorder, the examiner indicated that the Veteran experienced panic attacks on at least a weekly basis and experienced accelerated heart rate, shortness of breath, shaking/trembling, 
and dizziness.  During the evaluation, the Veteran also reported that he had been arrested in the past for domestic violence.  Further, the Veteran indicated that he had been investigated by Child Protective Services for purportedly spanking his children too hard.  He was now attending anger management classes.  The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks occurring more than once a week, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner confirmed a diagnosis of PTSD and assigned a GAF score of 62, indicative of mild symptoms or some difficulty in social, occupational, or school functioning.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

In a June 2012 VA mental health treatment note, the Veteran reported continued panic symptoms.  He reported that his girlfriend left with their two children and was living in a different state.  The Veteran reported going there to visit and his girlfriend called Child Protective Services as a result of the Veteran spanking the children.  The Veteran stated that he was now required to take parenting classes and anger management classes.  The Veteran also reported having sleep paralysis.  The examiner diagnosed the Veteran with PTSD and panic disorder and assigned a GAF score of 55, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's symptoms have remained relatively consistent throughout the entire rating period on appeal.  Specifically, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent disability rating for the entire rating period on appeal.  The Veteran has consistently been found to have near-continuous depression and anxiety, avoidant symptoms, hypervigilance, sleep disturbance, and anger and irritability.  He has also had instances of impaired impulse control with periods of violence as reflected by his previous domestic violence arrest.  He has also been ordered to attend anger management classes, which demonstrates to the Board at least some impaired judgment and/or impaired impulse control.  The Veteran has also reported that, due to the family conflict, his girlfriend has moved out-of-state with their children.  The Veteran has also been investigated by Child Protective Services.  The evidence also shows that the Veteran does not speak to most of his family and does not pursue activities or leisurely pursuits.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating for the entire initial rating period on appeal.

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation. Although the Veteran has reported social isolation, the evidence shows that he is employed full-time and has not had difficulty with his co-workers or supervisors.  As such, the Board finds that the evidence does not support "total" occupational impairment.  Moreover, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130. 

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from nightmares, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent PTSD disability rating.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication are within normal limits.  The Veteran does not suffer from hallucinations and he has been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances).  The Veteran's GAF scores have been considered and they contemplate mild to moderate symptoms or mild to moderate difficulty in social or occupational functioning.  

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 70 percent rating, but no higher, for the Veteran's PTSD disability is warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms have been manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood, due to such symptoms as: depressed mood, anxiety, panic attacks occurring more than once a week, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

A comparison between the level of severity and symptomatology of the Veteran's diabetes symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral hypoglycemic treatment and restrictive diet.

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence indicates that the Veteran is currently employed full-time.  As such, the issue of TDIU is not raised in this case.


ORDER

For the entire initial rating period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD is granted.  


REMAND

The Veteran seeks service connection for a joint condition; and the Board notes that the Veteran has offered lay evidence as to joint pain in his neck, hands, knees, hips, and back in his April 2010 substantive appeal.  His service treatment records include a May 2004 pre-deployment survey showing preparation for deployment to Southwest Asia. 

Service connection may be established for a Persian Gulf Veteran who develops a chronic disability resulting from an undiagnosed illness which became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of an undiagnosed illness include muscle and joint pain.  38 C.F.R. 
§ 3.317(b).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: 
(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

Pursuant to the Board's September 2013 remand, the Veteran was afforded a VA orthopedic examination in December 2013 to assist in determining the nature and etiology of his joint pain.  The examiner diagnosed the Veteran with myofascial pain syndrome of the thoracolumbar and cervical spine.  The examiner also noted "minimal early degenerative beaking about the anterosuperior margin of L1."  The remaining lumbar spine was normal.  X-rays of the cervical spine were also normal.  The examiner then indicated that the "very minimal findings on the radiographic studies are unlikely to be the source of the veteran's lumbar spine pain."  The examiner further indicated that the Veteran had "typical findings on examination of myofascial pain."  

Further, although the examiner diagnosed the Veteran with minimal arthritis of the right fingers, there was no diagnosis of the left hand despite the Veteran's complaints of pain and stiffness in both hands.  Further, although the Veteran complained of bilateral knee pain, no diagnosis was rendered.  
The Board also notes that myofascial pain syndrome is defined as a "chronic pain disorder."  See http://www.mayoclinic.org/diseases-conditions/myofascial-pain-syndrome/basics/definition/con-20033195.  In this case, the Veteran's myofascial pain syndrome is too general to be considered a specific diagnosis or to rule out the possibility that it is a manifestation of a medically unexplained chronic multisymptom illness with only partially understood etiology and pathophysiology. See 38 C.F.R. § 3.317(a)(ii).  Indeed, such a general diagnosis relating to his spine, in addition to the Veteran's complaints of other joint pain in his hands, hips, and knees, only begs the question.  Under § 3.317(b), muscle pain, joint pain, neurological signs or symptoms, and neuropsychological signs or symptoms, among other signs or symptoms, may be manifestations of an undiagnosed illness.

Consequently, a new VA examination and opinion must be arranged to address the issue of whether the Veteran has a more generalized pain disorder subject to presumptive service connection under § 3.317 that is not already accounted for by his service connected disabilities or other diagnoses.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Make appropriate efforts to obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA Gulf War examination to assess whether the Veteran has a more generalized pain condition not already accounted for by other diagnoses,  which may be a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The entire claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  The examiner is asked to address the following:
Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's generalized body pain (spine, hands, hips, and knees) is a result of an undiagnosed illness or medically unexplained chronic multisymptom illness?
   
(Note:  Although the December 2013 orthopedic examination report indicated that the Veteran had been diagnosed with myofascial pain syndrome of the lumbar and cervical spine, the Board has found this diagnosis too vague or general to rule out the possibility of an undiagnosed illness or medically unexplained chronic multisymptom illness of partially explained etiology or pathophysiology.  Thus, the examiner must specifically address the likelihood that the myofascial pain syndrome is a manifestation of such, in addition to any other relevant symptoms such as generalized bilateral hand, hip, and knee pain).

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  If the examiner is unable to form an opinion without resort to speculation, the examiner should so explain.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination. 

3.  After completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


